EXHIBIT CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION OF THE SARBANES-OXLEY ACT OF 2002 In connection withAmendment No. 1 to our Quarterly Report on Form 10-Q/A of Songzai International Holding Group, Inc. (the “Company”) for the period ended September 30, 2009 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Yvonne Zhang, Chief Financial Officer, certify, solely for purposes of Title 18, Chapter 63, Section 1350 of the United States Code, that to my knowledge: (1) the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. /s/ Yvonne Zhang Yvonne Zhang Chief Financial Officer Dated:
